Citation Nr: 0700813	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
spondylolisthesis of lumbar spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1984 and from February 1988 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over the case was 
subsequently transferred to the RO in Boston, Massachusetts. 


REMAND

The record reflects that the veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his low back disability in May 2003.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the length of time since the veteran's last VA examination, 
the Board is of the opinion that he should be afforded a new 
examination addressing the severity of his service-connected 
spondylolisthesis of the lumbar spine.

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51, 454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  While the February 2004 statement of the case notes 
that the Decision Review Officer considered the amended 
criteria for evaluating disabilities of the spine effective 
September 26, 2003, the amended criteria were not provided to 
the veteran.  If any benefit sought on appeal is not granted 
to the veteran's satisfaction, he should be provided a 
supplemental statement of the case that includes the amended 
criteria.

Lastly, the Board notes that the veteran is appealing the 
initial rating of a disability following an award of service 
connection.  He has not been provided with the notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) with respect to this downstream 
element of his original service connection claim.  Therefore, 
while this case is in remand status, the RO or Appeals 
Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is provided.  

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his low back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion as to whether the veteran 
currently has any lumbar neurological 
impairment, and whether there is a 50 
percent or better probability that such 
impairment is related to his service-
connected low back disability 
(spondylolisthesis of lumbar spine).  If 
so, the examiner should provide findings 
that address the criteria for evaluating 
intervertebral disc syndrome, such as 
whether the veteran's overall impairment 
is considered to be or analogous to mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy, impairment 
of the peripheral nerve, whether there is 
objective evidence of loss of reflexes, 
muscle atrophy, sensory disturbances, and 
pain, and the frequency and duration of 
any incapacitating episodes.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's low back disability on his 
ability to work.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case that 
includes the amended criteria for 
evaluating disabilities of the spine 
effective September 26, 2003, and they 
should be provided an appropriate period 
of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

